Citation Nr: 1540353	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-33 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee disability.

2.  Entitlement to a rating in excess of 50 percent for major depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by: Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans' Affairs (VA).

In July 2015, a Board hearing was held at the RO before the undersigned; a transcript of the hearing is of record.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2).  


FINDINGS OF FACT

1.  The Veteran's right knee disability has been manifested by painful motion and slight instability; compensable levels of flexion and extension and moderate instability have not been shown.    

2.  The Veteran's major depressive disorder has been manifested by occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown.  

3.  As of May 1, 2010, the Veteran's major depressive disorder is reasonably shown to render her unable to secure or follow a substantially gainful occupation.  

CONCLUSIONS OF LAW

1. The criteria for a disability rating higher than 10 percent for right knee disability based on arthritis with painful motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5010, 5260, 5261 (2014).

2.  The criteria for a separate 10 percent rating for slight instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5257 (2014).

3.  Effective October 24, 2008, the criteria for assignment of a 70 percent but no higher rating for major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2014).

4.  Effective May 1, 2010, the criteria for a TDIU have been met.  38 U.S.C.A.  §§ 1155, 5107; 38 C.F.R. § 4.16 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. §§ 3.102, 4.3.  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Right knee disability

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40  and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

In a December 1978 rating decision, the RO granted service connection for right knee chondromalacia patella and assigned a noncompensable rating was assigned effective March 1, 2005 following a period of convalescence from right knee lateral meniscal debridement and tear and limited chondroplasty surgery.   In an October 2008 claim, the Veteran asserted that the right knee disability has increased in severity.  In the April 2009 rating decision, the RO assigned an increased, 10 percent rating.   

There are several diagnostic codes for rating knee disabilities.  Under Code 5257 a 10 percent rating is warranted for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate subluxation or lateral instability, and a 30 percent rating for severe subluxation or lateral instability.

Under Code 5260, limitation of flexion is rated 30 percent when to 15 degrees; 20 percent when to 30 degrees; 10 percent, when to 45 degrees; and 0 percent, when to 60 degrees.  38 C.F.R. § 4.71a.

Under Code 5261, limitation of extension is rated 50 percent, when to 45 degrees; 40 percent, when to 30 degrees; 30 percent, when to 20 degrees; 20 percent when to 15 degrees; 10 percent, when to 10 degrees; and 0 percent, when to 5 degrees.  Id.

Degenerative arthritis is evaluated under Diagnostic Code 5003.  Degenerative arthritis established by radiologic findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Where limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion, to be combined, not added.  38 C.F.R. § 4.71a, Diagnostic Code 5003; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Traumatic arthritis is rated under these same criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

The existing 10 percent rating has been assigned based on post traumatic right knee arthritis with objectively painful yet otherwise noncompensable motion.       

Considering Code 5260, the evidence does not show right knee flexion to 60 degrees or less.  In this regard, a January 2009 QTC examination showed flexion to 140 degrees with pain beginning at 120 degrees and there is no other evidence of record indicating that the Veteran's right knee flexion is limited to 60 degrees or less.  Consequently, assignment of a rating under Code 5260 is not warranted.  38 C.F.R. § 4.71a.

Considering Code 5261, the evidence does not show extension limited beyond 0 degrees.  In this regard, at the January 2009 QTC examination, extension was to 0 degrees without any limitation due to pain noted.  There is also no other evidence of record indicating that the Veteran's right knee extension is more limited.  Consequently, a rating under Code 5261 is also not warranted.

Considering Code 5257, at the January 2009 QTC examination, the anterior and posterior cruciate ligaments stability test,  the medial and lateral collateral ligaments stability test and the medial and lateral meniscus test of the right knee were all within normal limits.  There are also no other objective findings of record specifically indicating any right knee instability.  However, the Veteran has been noted to have a slight limp and to utilize both a cane and a right knee brace.  Accordingly, resolving any reasonable doubt in her favor, these reports provide a basis for assigning a separate 10 percent rating for slight instability of the right knee from the date her October 2008 claim for increase was received (i.e. October 24, 2008).  Given the normal stability testing during the January 2009 QTC examination and the lack of any other objective findings of instability, a higher 20 percent rating for moderate instability is not warranted.  

Considering Code 5010, the Veteran has already been assigned a 10 percent rating for painful but otherwise noncompensable limitation of right knee motion (i.e. based on her flexion being found painful from 120 degrees to 140 degrees at the January 2009 QTC examination).  In the absence of any limitation of extension, either painful or otherwise, there is no basis for assignment of a higher rating for the right knee disability under Code 5010.  38 C.F.R. § 4.71a.

The Board has considered whether any other codes could be applied in relation to the rating for the right knee disability.  However, as ankylosis, dislocation or removal of the semilunar cartilage, tibia or fibula impairment and genu recurvatum are not shown, ratings under these codes are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5262, 5263.  Additionally, to the extent the Veteran's prior meniscal debridement could be rated by analogy to Code 5258 (removal of the semilunar cartilage, symptomatic), such a rating would amount to impermissible pyramiding, as the Veteran's underling right knee symptoms of pain and instability are already accounted for through the ratings assigned by Codes 5010 and 5257.  38 C.F.R. § 4.14.  

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  In this regard, the January 2009 QTC examiner found that joint function on the right was additionally limited by pain after repetitive use but not by fatigue, weakness, lack of endurance or incoordination and that there was no additional limitation in the degree of motion.  This level of function is adequately compensated by the existing 10 percent rating for painful but otherwise non-compensable limitation of flexion and there are no other findings of record indicating a more significant level of loss of function with motion.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).

The Board has also considered whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  However, in this case, the Veteran's symptoms and disability level, including the limitations resulting from pain and slight instability, are reasonably described by the schedular rating criteria.  Consequently, referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that the effective date for an increased rating may be assigned up to 1 year prior to the date the underlying claim for increase is received, if it is factually ascertainable that such an increase occurred at that time.  However, in this case, there is no evidence of increased right knee disability during the one year period prior to receipt of the Veteran's claim for increase on October 24, 2008.  Consequently, the Board does not have a basis for applying this provision in regard to the instant claim.  38 C.F.R. § 3.400(o)(2).  

Psychiatric disability

In a March 2005 rating decision, the RO granted an increased, 50 percent rating for the Veteran's service-connected major depression.  In an October 2008 claim, the Veteran sought an increased rating, asserting that the disability had gotten worse.   

Disability due to major depressive disorder is rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).  When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

 A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2014)

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders (DSM) of the American Psychiatric Association.  38 C.F.R. § 4.130.  The Fourth Edition of the DSM contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health -illness. Higher scores correspond to better functioning of the individual. 

 GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

 GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

At a January 2009 QTC examination, the Veteran was found to have a near-continuous depressed mood.  It was noted that she had been reduced to simply being a worker and going home, along with being active in the Baptist Church.  This was the extent of her 'life.'  Mental status examination showed slowness of thought, as well as memory impairment.  The examiner commented that the Veteran was a very responsible and earnest functionally active worker who had major depressive symptoms in every other aspect of life.  The examiner noted that the Veteran had difficulty establishing and maintaining effective work/school and social relationships because "she works and that is it."  The examiner assigned a GAF score of 50.  

The examiner described the Veteran's overall level of functioning as occupational and social impairment with occasional decrease in work efficiency and intermittent ability to perform occupational tasks.  However, a close review of the examination report indicates that the Veteran was found to suffer from deficiencies in most areas due to her psychiatric symptomatology, including maintenance of work/school and social relationships, deficiencies in mood and deficiencies in thinking.  Thus, resolving any reasonable doubt in the Veteran's favor, the January 2009 QTC examination findings warrant assignment of a higher, 70 percent rating for the major depressive disorder.  Additionally, as the symptomatology described by the Veteran in her initial October 2008 claim for increase is highly consistent with that found by the January 2009 QTC examiner, the 70 percent rating may be assigned effective the date that that claim was received (i.e. October 24, 2008).  38 C.F.R. § 4.130, Code 9434.  

A higher, 100 percent rating is not warranted at any time during the appeal period.  Notably, the Veteran has shown total occupational impairment for a large part of the appeal period (see discussion of the TDIU rating below).  However, the evidence indicates that she has continued to be active in her church and at a February 2012 QTC examination, she reported that she maintained a good relationship with her mother.  Additionally, during a November 2013 psychiatric assessment, a treating psychiatrist found that the Veteran did not have any limitation in the ability to get along with peers without distracting them or exhibiting behavioral extremes and was only mildly impaired in the ability to maintain socially appropriate behavior and adhere to basic standards of neatness and cleanliness.  Thus, overall the appellant is not shown to have total social impairment and a 100 percent rating for both total occupational and social impairment due to psychiatric disability is not shown.  Id.

The Board has also considered whether referral for an extraschedular evaluation is warranted.  38 C.F.R. § 3.321(b)(1) (2014).  However, in this case, the Veteran's symptoms and disability level, including her deficiencies in most areas and her significant but not total social impairment are reasonably described by the schedular rating criteria.  Consequently, referral for extraschedular consideration is not warranted.  Thun, 22 Vet. App. 111 (2008).

Once again, the Board notes that the effective date for an increased rating may be assigned up to 1 year prior to the date the underlying claim for increase is received, if it is factually ascertainable that such an increase occurred at that time.  However, in this case, there is no evidence of increased psychiatric disability during the one year period prior to receipt of the Veteran's claim for increase for psychiatric disorder on October 24, 2008.  Consequently, the Board does not have a basis for applying this provision in regard to the instant claim.  38 C.F.R. § 3.400(o)(2).  

TDIU

A Veteran may be awarded TDIU benefits if unable to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. 

TDIU may be assigned on a schedular basis, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  With the increased rating for the Veteran's major depressive disorder to 70%, she now meets the schedular criteria for assignment of a TDIU from the date of her claim for increase.  Also, even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a),  referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b)  

In this case, the Veteran has testified that she was working most recently as a corrections officer until stopping this work on the advice of her treating psychotherapist sometime around October or November 2010.  Also, August 2010 correspondence from the Social Security Administration (SSA) indicates that the Veteran became entitled to monthly disability benefits (based on either a limited ability, or inability, to work) beginning in May 2010.  It appears this disability determination was made on the basis of the Veteran's service-connected psychiatric disability.  Additionally, a September 2010 evaluation by a treating psychiatrist found that she was disabled to the extent that holding productive employment was not possible and subsequent evaluations have shown similar findings.  Thus, there is a clear medical finding of an inability to secure or follow a substantially gainful occupation due to the service-connected psychiatric disability as early as September 2010 and an administrative finding of a limited ability or inability to work as early as May 2010.  

Consequently, resolving reasonable doubt in the Veteran's favor and despite her report of actually ending her correctional job later (i.e. in October or November 2010), the Board finds, based on the date of the SSA finding, that she was unable to secure or follow a substantial gainful occupation as of May 1, 2010.  Accordingly, as she met the schedular criteria for assignment of a TDIU at that time, a TDIU rating is warranted effective May 1, 2010.  

The weight of the evidence does not support assignment of a TDIU prior to May 1, 2010 on either a schedular or extraschedular basis as the evidence indicates that the Veteran was still engaging in substantial gainful employment as a corrections officer prior to this date.  38 C.F.R. § 4.16(a), (b).  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided an adequate notice letter to the Veteran in December 2008.   

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records and Social Security Administration (SSA) records are associated with the claims file and the Veteran has been provided with adequate QTC examinations.  Although the most recent QTC examination pertaining to the right knee was performed in January 2009, the Veteran has not reported subsequent worsening of the knee and this examination is adequate for rating purposes.  Consequently, a more contemporaneous examination is not necessary prior to final adjudication of the claim for increase for right knee disability.

The Board notes that a notation in the electronic claims file indicates that there is a single document dated August 20, 2015 that has not yet been scanned into the file.  Thus, the Board is not able to review this document.  However, given the grant of significantly increased benefits in this case, the Board did want to delay the Veteran's receipt of her additional compensation in order to wait an indeterminate amount of time until it could review the additional document.   

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

ORDER

A rating in excess of 10 percent for right knee disability based on arthritis with painful motion is denied.  

A separate 10 percent but no higher rating for instability of the right knee is granted effective October 24, 2008 subject to the regulations governing the payment of monetary awards.

A 70 percent but no higher rating is granted for major depressive disorder effective October 24, 2008 subject to the regulations governing the payment of monetary awards.

Prior to May 1, 2010, a total disability rating based individual unemployability due to service-connected disability (TDIU) is denied.    
 
From May 1, 2010, a total disability rating based on individual unemployability due to service-connected disability (TDIU) is granted, subject to the regulations 
governing the payment of monetary awards.
  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


